DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/06/2020 and 01/19/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cover member provided with holes for the passage of air in claim 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-23 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites “wherein the first gear wheel section comprises an external gear wheel section and the second gear wheel section comprises an internal gear section”, this is unclear. Does the applicant mean internal gear section as in the teeth being on the inner side of a diameter? The figures 3a-4b all show the second gear section 12 as having external teeth, so what is the gear section internal to? For the purposes of compact prosecution that examiner will take any two intermeshing gear section to meet this limitation.
Claim 26 recites the limitation "the retaining legs" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if claim 26 should be dependent 
Claims not specifically mentioned above are included due to their dependencies.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-17, 20, 22-23, 25-28 and 31-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iida US 5,901,885, herein after referred to as Iida.
Regarding claim 14 Iida discloses a covering device (A cap, Figs. 1-9) for a drinking vessel (B bottle, Figs. 1 and 7) such as a bottle, comprising: 
an attachment member (10 body, Figs. 1-9) for attaching the covering device (A) to the drinking vessel (B); 
a cover member (13 cover, Figs. 1-9) for covering a drinking opening of the drinking vessel (Figs. 1 and 7); and 
an operating mechanism for displacing the cover member (13) from a closed position into an open position and from an open position into a closed position (Fig. 1), wherein the operating mechanism comprises an operating element (18 control piece, Figs. 1-9) including an operating lever or an operating weight , the operating mechanism comprises a transmission (15 gear and 19 gear), via which the operating element (18) is coupled to the cover member (13), and the operating element (18) is configured as an operating weight (the control piece 18 has weight that when pressed operates the covering device).
Regarding claim 15 Iida discloses the covering device according to claim 14 and further discloses wherein: the cover member (13) is pivotably mounted about a first pivot axis (around the pin 15a), the operating element (18) is pivotably mounted about a second pivot axis (18c projections), the transmission (15 and 19) has a transmission ratio of greater than 1, causing the cover member (13) to pivot about the first pivot axis (15a) by an angle of a *x, x being greater than 1, when the operating element pivots about the second pivot axis (18c, Fig. 7) by the angle a, and the transmission ratio x is between 1.5 and 4.5 (as shown in Fig. 7, when the operating element 18 pivots 45 degrees about the second pivot axis 18c, the cover 13 rotates to 90 degrees about the first axis 15a, which results in a transmission ratio larger than 1 and between 1.5 and 4.5).
Regarding claim 16 Iida discloses the covering device according to claim 14 and further discloses wherein the cover member (13) has an opening angle of 0 degrees relative to the attachment member (18) in the closed position and the cover member (13) has an opening angle of between 80 degrees to 120 degrees relative to the attachment member (3) in the open position (Fig. 7).
Regarding claim 17 Iida discloses the covering device according to claim 16 and further discloses wherein said opening angle is 100 degrees in the open position (Fig. 7 shows a space between 20 and 18, so that 18 can be pressed further and the lid opened up past 90 degrees to 100 degrees).
Regarding claim 20 Iida discloses the covering device according to claim 14 and further discloses wherein the cover member (13) is configured as a closure lid and/or as a closure flap and forms a continuous, liquid-tight cover (Figs. 1-9).
Regarding claim 22 Iida discloses the covering device according to claim 14 and further discloses wherein a first gear wheel section (15) coupled to the cover member, and a second gear wheel section (19) coupled to the first gear wheel section, wherein the first gear wheel section comprises intermesh and work with each other (Figs. 1, 4-5 and 7).
Regarding claim 23 Iida discloses the covering device according to claim 22 and further discloses the first gear member (15) is pivotably arranged about a first pivot axis (15a) and is coupled to the cover member (13) in a rotationally fixed manner, and the second gear wheel section (19) is pivotably arranged about a second pivot axis (18c), wherein the second gear wheel section (19) is coupled to the operating element (18) in a rotationally fixed manner, the second gear wheel section (19) is in engagement with the first gear wheel section (15), and the second gear wheel section (19) has a greater effective diameter than the first gear wheel section (15), the transmission thus having a ratio of greater than 1 (Fig. 7).
Regarding claim 25 Iida discloses the covering device according to claim 14 and further discloses wherein the attachment member (10) comprises a groove (11 threaded portion, Figs. 1, 4-5 and 7) provided on the attachment member (10) and centers the position of the covering device on the drinking vessel (Figs. 1, 4-5 and 7).
Regarding claim 26 Iida discloses the covering device according to claim 25 and further discloses said groove (11) is an annular groove provided on the attachment member (Figs. 1, 4-5 and 7).
Regarding claim 27 Iida discloses the covering device according to claim 14 and further discloses a drinking vessel (B container), wherein the covering device is located on the drinking vessel in the area of a drinking opening of the drinking vessel (Figs. 1 and 7).
Regarding claim 28 Iida discloses the combination according to claim 27 and further discloses wherein: in the closed position a clearance (17 recess) is provided between the drinking vessel (B) and the operating element (18) in order to allow the operating element to be pivoted in the direction of the drinking vessel (B, there is a space between 18 and the top of the container where it is threaded on and the operating element is pushed towards the top of the container, Figs. 1, 4-5 and 7).
Regarding claim 31 Iida discloses the covering device according to claim 23 and further discloses a drinking vessel (B container), wherein the covering device is located on the drinking vessel in the area of a drinking opening of the drinking vessel (Figs. 1 and 7).
Regarding claim 32 Iida discloses the combination according to claim 31 and further discloses wherein: in the closed position a clearance (17 recess) is provided between the drinking vessel (B) and the operating element (18) in order to allow the operating element to be pivoted in the direction of the drinking vessel (B, there is a space between 18 and the top of the container where it is threaded on and the operating element is pushed towards the top of the container, Figs. 1, 4-5 and 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18-19, 29-30 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Iida in view of Landes US 1,733,807, herein after referred to as Landes.
Regarding claim 18 Iida discloses the covering device according to claim 14. Iida is silent to the attachment member comprises a clamp or is configured as a clamp.
Landes teaches a covering device (Figs. 1 and 4) for a drinking vessel with an attachment member (11 clamping member, Figs. 1, 3-4 and 6) that is configured as a clamp.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the attachment member of Iida to include the clamp attachment member as taught by Landes as doing so is well known and would yield predicable 
Regarding claim 19 Iida discloses the covering device according to claim 14. Iida is silent to the attachment member has two retaining legs for enclosing the drinking vessel and/or for clamping the attachment member to the drinking vessel, and wherein a drinking space is provided between the two free ends of the two retaining legs.
Landes teaches a covering device (Figs. 1 and 4) for a drinking vessel with an attachment member (11 clamping member, Figs. 1, 3-4 and 6) that has two retaining legs (Figs. 1, 3-4 and 6) that is configured as a clamp and the retaining legs having a free space between the respective end of each leg (Figs. 1 and 4 the clamping legs do not wrap fully around the neck of the vessel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the attachment member of Iida to include the clamp attachment member with two retaining legs with a space between the ends of each retaining leg as taught by Landes as doing so is well known and would yield predicable results. Additionally, the use of a clamping attachment member allows the covering device to be placed on a wider variety of vessels as a clamping attachment member would not require the opening of the vessel to be threaded.
Regarding claim 29 Iida discloses the combination according to claim 27. Iida is silent to the attachment member encloses the drinking vessel only partially in the area of the drinking opening and in a drinking space is left free for placing a user's lips against it.
Landes teaches a covering device (Figs. 1 and 4) for a drinking vessel with an attachment member (11 clamping member, Figs. 1, 3-4 and 6) that is configured as a clamp that partially encloses the drinking vessel near the drinking opening with a free space between the ends of each clamping arm.

Regarding claim 30 Iida discloses the combination according to claim 28. Iida is silent to the attachment member encloses the drinking vessel only partially in the area of the drinking opening and in a drinking space is left free for placing a user's lips against it.
Landes teaches a covering device (Figs. 1 and 4) for a drinking vessel with an attachment member (11 clamping member, Figs. 1, 3-4 and 6) that is configured as a clamp that partially encloses the drinking vessel near the drinking opening with a free space between the ends of each clamping arm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the attachment member of Iida to include the clamp attachment member that partially encloses the drinking vessel near the drinking opening with a free space between the ends of each clamping arm as taught by Landes as doing so is well known and would yield predicable results. Additionally, the use of a clamping attachment member allows the covering device to be placed on a wider variety of vessels as a clamping attachment member would not require the opening of the vessel to be threaded.
Regarding claim 33 Iida discloses the combination according to claim 31. Iida is silent to the attachment member encloses the drinking vessel only partially in the area of the drinking opening and in a drinking space is left free for placing a user's lips against it.
Landes teaches a covering device (Figs. 1 and 4) for a drinking vessel with an attachment member (11 clamping member, Figs. 1, 3-4 and 6) that is configured as a clamp that 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the attachment member of Iida to include the clamp attachment member that partially encloses the drinking vessel near the drinking opening with a free space between the ends of each clamping arm as taught by Landes as doing so is well known and would yield predicable results. Additionally, the use of a clamping attachment member allows the covering device to be placed on a wider variety of vessels as a clamping attachment member would not require the opening of the vessel to be threaded.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Iida in view of Pensak US 2012/0199584 A1, herein after referred to as Pensak.
Regarding claim 21 Iida discloses the covering device according to claim 14. Iida is silent to the cover member is configured as a closure lid and/or as a closure flap and forms a non-continuous cover provided with holes for the passage of air.
Pensak teaches a cover member (10 container lid) that is configured as a closure lid and forms a non-continuous cover provides with holes (18 air equilibrium vent and 16 vapor ports, Figs. 1A-1F) for the passage of air.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cover member of Iida with the cover member provided with holes for the passage of air as taught by Pensak as doing so is well known in the art and would yield predictable results. Additionally, air holes allow the pressure in the container to stay equal to surrounding pressure to avoid explosive pressure changes when the container is opened.


Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren Kmet whose telephone number is (313)446-4834. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735